Per Curiam.
Respondent was admitted to practice by this Court in 1984 and was also admitted in the *731District of Columbia. He was disbarred by the District of Columbia Court of Appeals by decision and order dated November 7, 1996.
Petitioner, the Committee on Professional Standards, moves for an order imposing reciprocal discipline upon respondent pursuant to our rules (22 NYCRR 806.19). Respondent has made no reply to the motion.
It appears from the decision of the District of Columbia Court of Appeals that respondent violated several disciplinary rules by, inter alia, misappropriating funds to his own personal use which belonged to his client and her physician.
In view of respondent’s disbarment in the District of Columbia and his failure to appear upon or oppose the instant application, we grant petitioner’s motion. We further find that the ends of justice will be served by imposing the same discipline in this State as was imposed in the District of Columbia, i.e., disbarment (see, e.g., Matter of Barlow, 220 AD2d 983).
Crew III, J. P., White, Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion to impose reciprocal discipline upon respondent be and hereby is granted; and it is further ordered that respondent be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of disbarred attorneys.